Case 2:13-ml-02438-PSG-PLA Document 340 Filed 10/02/18 Page 1 of 1 Page ID #:13378



                          UNITED STATES COURT OF APPEALS                        FILED
                                 FOR THE NINTH CIRCUIT                           OCT 2 2018
                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
   In re: 5-HOUR ENERGY MARKETING                     No.    18-55495
   AND SALES PRACTICES LITIGATION,
   ______________________________                     D.C. No.
                                                      2:13-ml-02438-PSG-PLA
   CODY SOTO; et al.,                                 Central District of California,
                                                      Los Angeles
                      Plaintiffs-Appellants,
                                                      ORDER
     v.

   INNOVATION VENTURES LLC, a
   Michigan limited liability company; et al.,

                      Defendants-Appellees.

            Appellants’ motion (Docket Entry No. 9) for voluntary dismissal of this

   appeal is granted. This appeal is dismissed with prejudice. See Fed. R. App. P.

   42(b).

            This order served on the district court shall act as and for the mandate of this

   court.


                                                       FOR THE COURT:

                                                       MOLLY C. DWYER
                                                       CLERK OF COURT

                                                       By: Linda K. King
                                                       Deputy Clerk
                                                       Ninth Circuit Rule 27-7



   LK/Pro Mo
